OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN
GROVER SELLERS
                                         11
ATTORNEY
       GENERAL




~piirtaentof
:iuatln,Texas

Dear Sir:                           cpi 0 Jo. o-3552.
                                    R . 3oe tlT;e
                                                tarn "Ku3
                                                     Ah        u&h,*
                                         a    us in section P, xr-
                                         ti    8 037, V.P.C., mean
                                         n    cl6 weight?*
                                0    0
                                               tiala 1937, the per-


     basis   ot we




                                 r any pelvon to psok
                              or other oonmoditlesin
                        ior to aala, and label sama by

                       t i6gtii r0r any partif3~ to 0rf6r,,
                       erti.sefor aale this, ar other
                      y 'grosswelgllt  'P
          “(3) 1s it l@Sal for any person to sell
     sanitary wiping rags, or other oommodities,by
     vgro88wefght' to 8 parson ror (q) reselc to
     ooneunas; (b) for his own personel uee?"
                 Ws need do no more than answer your questlane
        Mth'tRe plain 1anCuagc of the same ArtIolc. Scotlon c
        (1) provldas:
                   *It shall bc unlawful to keep for the
             purposb  or sale, 0rt43ror expose for ,aalc,
             or sell, any oommodlty in paokage forsi.un-
             left8 (ai the nbt QiUintitYOr OOIitCnt& in
             term ot weight . . . shall ba plainly . . .
             marked on tha outside of thcpackagc . . ."
        md aubbiviaionC (3) dctiaca "yackagc rOriiF to inOlU&C any:
                  'C      oornno~ityin paokage, dart-on, ease
         :   oah, bo;,'b&$,barrel, bottle, phi&, or on a
             spool or ~1mLlar holder, or in a container or
             ban4, or.ln a roll, ball, 0011. &coin, or other
    .~.”     rsoeptaole,or in aovsrings or nrspplne61   0r any
             kind. . '. . The worda . . . ahall be oonatrued
             to lnoJAle both the tvholaaaleen4 retail   paokage
             . . ."~
    f
                  Theac arc ordinary nor&, racily underatoo4,an4        ,,~,~_
:,,:,%,
   .kj:::.
      )b&..26   clolu$mc*$oni
             o ,~i           .::ep&*y
                                   ~~aa..~*gaF~,i.~
                                                  ia.,*mp   fo‘~
                                                               ~p&y,.s~.:._.:i
      qusatfoas rcapc&itcly, (1) tbat it lo not udlarrttito
      paok ~coroMditics  in paokagea rin4label thca by Qroas weightA
      unlcafithey are lntena~cd for aalc which is a qurstion or facts
      in cacb'oasetar you to detsralnej    (2) that,  aa the atatutr
      aakaa olear, It is illegal to lab.1 tharpby *gZWaa reight" ii
      they ati advcrtl6edfor aalc; an4 (3) that, again in the
      worda or thb statute, it is illegal to acil by ~gross weight”
      such &M&krgcrd goods to othcra for (a) resale and (b) to other8
      ror thclr own use; whiob would bo,'aa the statute-prohibita,
      wholesale and retail aalea rcbpcot~rcly.
                  ~a4 rlnally, if you still entertain any doubt about
        what the Lcglaleturcha4 in nlnd, uc oall your attcntlon to the
        r0il0wln5~0rdi21ngIII s00ti0n c (1):
                  0       that rcasonablca-riles and mgU-
             latfons'f&'thc dri0i0nt 8nror88twdi0r this
             not . . . ahall be nade by the Conn~.t8aioncr*
                                                      ‘5
.,,                                                    or




      Won. w‘.9. Duseey, pager3


      This &wcmiaion  makes it poeielblsror the COwaislloner,
      Wittin the ihit    rid   by the law, to apply the act in
      ~a pmcrtLceble    anti qommn-renre   5anner.
                mu request e ran   or oo~plaint ior saotioa F
      of Axtiole 1037. In Yi~W or the nulaamu8    lxQ~ptiwae 00x%-
      tained in the statutr and the varying fact aituatlon0t&t
      arc bound to eriac we cannot prepam a gen*Fal torrpthat
      wfll facetall ooatingrnoies. ivssu@rtst yau advise USof
      ;ekrtiou2ar rm aituetioa upcm whlah you dote4 to pro-
          . X4 #ball be &a9 to Zen4 our arreiatancd  in pro~~aring’
      ewh   a   rora,




                                             BY (e)

      EmTO/JOP